DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 04/06/2022.  Claims 21, 23-31, and 33-43 are pending.  Claims 21, 31, and 43 are independent.  Claims 22 and 32 are canceled.
Claim Objections
Claim 43 is objected because:
a)  the claim language/terms used in the claim contradict with the terms described in the specification.  In the specification, the first expandable member is the proximal expandable member 526 which is coupled to the distal end of the elongate member 524 at the proximal end of 526 and the third expandable member is distal expandable member 528 which is coupled to a distal end portion of the elongate shaft 524 at the distal end of 528 (Fig. 6).  However, claim 43 claims the first expandable member to be the third expandable member 528 as described in the specification and drawings; and claims the third expandable member to be the first expandable member 526 as described in the specification and drawings by reciting “a distal end portion of the second expandable member is coupled to a proximal end portion of the first expandable member via a first attachment,” “a distal end portion of the third expandable member is coupled to a proximal end portion of the second expandable member via a second attachment,” “wherein the distal portion of the elongate member is coupled to a distal end portion of the first expandable member,” and “wherein the distal end portion of the elongate shaft is coupled to a proximal end portion of the third expandable member.”  Claim 43 should be amended to use terms consistent (that do not contradict) with the terms described in the specification to avoid confusion.
b) In the last second line of claim 43, the limitation “each have” should be amended to --each has--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “wherein, when the first, second, and third expandable members are in the preformed expanded configuration, proximal movement of the elongate member relative to the elongate shaft or distal movement of the elongate shaft relative to the elongate member causes the first, second, and third expandable members to further expand into a second expanded configuration in which the first, second, and third expandable members each has an outer perimeter that is larger than in the preformed expanded configuration” in claim 43 does not have sufficient support in the original disclosure and is considered as new matter.  Claim 43 is directed to the embodiment shown in Fig. 6 by at least reciting the second attachment and third attachment.   Figure 6 shows the expanded configuration of the medical device.  The disclosure is silent on that each of the first, second and third expandable members can be further expanded into a second expanded configuration in which the first, second, and third expandable members each has an outer perimeter that is larger than in the preformed expanded configuration.  Furthermore, it is unclear how the second expandable member (e.g. 527, Fig. 6) and third expandable member (e.g. 528, Fig. 6) have an outer perimeter that is larger than in the second expanded configuration than in the preformed expanded configuration when the ends of the second and third expandable members are attached or restricted to the elongate member (524, Fig. 6) via attachments 558, 556, and 534.  The claimed embodiment (Fig. 6) is different than the embodiments shown in Figs. 1-5 in a way at least both the proximal and distal ends of each of 527 and 528 are attached to the attachments 558, 560, and 534; whereas there are only attachments at the proximal end of the proximal expandable member and the distal end of the distal expandable members (such as Fig. 4B) and the other ends of the expandable members are not coupled/restricted to an attachment .  The proximal and distal ends of each of 527 and 528 are attached/restricted to the attachments 558, 560, and 534.  Although the specification describes that in some embodiments that the “the shape of the first expandable member 526, second expandable member 527 and third expandable member 528 can be further changed by pulling the elongate member 524 proximally and holding the tubular member 522 stationary, or moving the tubular member 522 distally and holding the elongate member stationary, or moving the elongate member 524 proximally while moving the tubular member 522 distally” as described above for previous embodiments in Para. [0098] but it would not be the embodiment shown in Fig. 6, with both the proximal and distal ends of each of 527 and 528 are attached or constricted to the attachments 558, 560, and 534, to allow the first, second, and third expandable members to further expand into a second expanded configuration in which the first, second, and third expandable members each has an outer perimeter that is larger than in the preformed expanded configuration.  When the elongate member 524 is pulled proximally to pull the second expandable member (e.g. 527, Fig. 6) and third expandable member (e.g. 528, Fig. 6) into the elongate shaft/tubular member 522, the second expandable member (e.g. 527, Fig. 6) and third expandable member (e.g. 528, Fig. 6) would be collapsed (smaller sizer/outer perimeter instead of larger outer perimeter) by being pulled into the elongate shaft/tubular member 522.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 23-31, and 33-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bar-Cohen et al. (US 5855565, hereinafter Bar-Cohen) in view of Fiorella et al. (US 2007/0208367, hereinafter Fiorella).
Regarding claims 21 and 41, Bar-Cohen teaches a medical device (Figure 7; 84, the medical device is fully capable of removing clot material from a blood vessel lumen because it forms net-like expandable members which allow clot material to be captured inside the expandable members for removal), comprising: an elongated shaft (outer elongate shaft through which the member 98 extends and which is coupled to the proximal end of the proximal expander 88, Fig. 7) having a proximal portion and a distal portion; an elongated member (98, Fig. 7) slidably disposed within the elongated shaft and having a distal end portion configured to be intravascularly delivered to a treatment site within a blood vessel at or near clot material (Figure 1; 42); a first expandable member (Figure 8; 88, proximal expander) formed of a mesh defining a plurality of first openings and having an expanded configuration that defines a first interior region in fluid communication with the first openings, wherein a proximal end portion of the first expandable member is coupled to the distal portion of the elongated shaft via a first attachment (Figure 1; 56); a second expandable member formed of a mesh defining a plurality of second openings and having an expanded configuration that defines a second interior region in fluid communication with the second openings (Figure 8; 88, distal expander), wherein a proximal portion of the second expandable member is coupled to the distal end portion of the first expandable member via a second attachment (Figure 8; 102), wherein the first and second interior regions are separate from one another, wherein the first and second expandable members are capable of capturing at least a portion of clot material at the treatment site given the meshes, wherein the distal portion of the elongated shaft is affixed to the first expandable member, and wherein the distal portion of the elongated member is coupled to the distal most expandable member (Figure 1; 42, 58).
Although Bar-Cohen does not specifically show an embodiment having a third expandable member, Bar-Cohen teaches that the dilation means may comprise a pair or a series of expanders (Column 2, Lines 33-44), and further teaches the dilation means may be comprised of at least one, but preferably a pair or more flexible screen sleeves (Column 5, Lines 52-68).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the device include a third expandable member as an additional expander in the series, wherein a person having ordinary skill in the art would understand to incorporate said third expandable member in the same manner as the other two expandable members, being formed of a third mesh defining a plurality of third openings and having an expanded configuration that defines a third interior region in fluid communication with the third opening, wherein the third expandable member is also separate and configured to capture at least a portion of the clot material at the treatment site, and wherein adding said third expandable member would also result in the third expandable member being coupled to a distal end portion of the second expandable member via a third attachment, and wherein the distal portion of the elongated member would then be coupled to the third expandable member given it would be the distal most expandable member.
Bar-Cohen does not specifically teach the meshes of the expandable members being laser-cut or the expanded configurations being preformed; and wherein each of the first, second , and third expandable members comprises a superelastic and/or shape memory material.
Fiorella teaches, in the same field of endeavor (medical device having expandable member), a medical device having an expandable member for engaging a vascular occlusion made of shape memory material, wherein said expandable member may be formed from laser-cutting and may include a preformed expanded configuration ([¶ 0022-0023]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to have each of the first, second, and third expandable members be made of shape memory material, be laser-cut, and to have preformed expanded configurations as in Fiorella to provide for meshes that have sufficient flexibility for tracking through a possibly tortuous vascular system of an individual (Fiorella; [¶ 0023]) and facilitate/assist the expansion of the expandable members. 
Regarding claims 31 and 42, Bar-Cohen teaches a medical device (Figure 7; 84, the medical device is fully capable of removing clot material from a blood vessel lumen because it forms net-like expandable members which allow clot material to be captured inside the expandable members for removal), comprising: an elongated shaft having a proximal portion and a distal portion; an elongated member slidably disposed within the elongated shaft and having a distal end portion configured to be intravascularly delivered to a treatment site within a blood vessel at or near clot material (Figure 1; 42); a mesh having a proximal portion and a distal portion (Figure 7; 88), the mesh having a collapsed configuration (Figure 7) and an expanded configuration (Figure 8), wherein the proximal portion of the mesh is coupled to the distal end portion of the elongated shaft (Figure 1; 56), and wherein the mesh comprises: first expandable member (Figure 8; 88, proximal expander) defining a plurality of first openings and having an expanded configuration that defines a first interior region in fluid communication with the first openings; a second expandable member defining a plurality of second openings and having an expanded configuration that defines a second interior region in fluid communication with the second openings (Figure 8; 88, distal expander), a first attachment between the first and second expandable members (Figure 8; 102), wherein the first and second expandable members are capable of capturing at least a portion of clot material at the treatment site given the meshes, wherein the distal portion of the elongated shaft is affixed to the first expandable member, and wherein the distal portion of the elongated member is coupled to the distal most expandable member (Figure 1; 42, 58).
Although Bar-Cohen does not specifically show an embodiment having a third expandable member, Bar-Cohen teaches that the dilation means may comprise a pair or a series of expanders (Column 2, Lines 33-44), and further teaches the dilation means may be comprised of at least one, but preferably a pair or more flexible screen sleeves (Column 5, Lines 52-68).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have mesh include a third expandable member as an additional expander in the series, wherein a person having ordinary skill in the art would understand to incorporate said third expandable member in the same manner as the other two expandable members, defining a plurality of third openings and having an expanded configuration that defines a third interior region in fluid communication with the third opening, wherein the third expandable member is also configured to capture at least a portion of the clot material at the treatment site, also wherein adding said third expandable member would also result in the third expandable member being coupled to a distal end portion of the second expandable member via a third attachment, and would further have the distal portion of the elongated member be coupled to the third expandable member given it would be the distal most expandable member.
Bar-Cohen does not specifically teach the meshes of the expandable members being laser-cut or the mesh being biased toward the expanded configuration, and wherein each of the first, second , and third expandable members comprises a superelastic and/or shape memory material.
Fiorella teaches a medical device having an expandable member for engaging a vascular occlusion made of shape memory material, wherein said expandable member may be formed from laser-cutting and may include a preformed expanded configuration ([¶ 0022-0023]), which may be biased to an expanded configuration ([¶ 0047]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have each of the first, second, and third expandable members be made of shape memory material, be laser-cut, and to have preformed, biased expanded configurations as in Fiorella to provide for meshes that have sufficient flexibility for tracking through a possibly tortuous vascular system of an individual (Fiorella; [¶ 0023]) and facilitate/assist the expansion of the expandable members.
Regarding claims 23, 24, 33, and 34, the combination of Bar-Cohen and Fiorella as discussed above teaches the medical device of claims 21 and 31, wherein the first, second, and third expandable members when deployed are capable of disrupting the clot material within the blood vessel and receive portions of the disrupted clot material through the respective first, second, and third openings given the mesh structures and further configured to contact a wall of the blood vessel in the expanded configuration (Bar-Cohen; Figure 2).
Regarding claims 25, 26, 35, and 36, the combination of Bar-Cohen and Fiorella as discussed above teaches the medical device of claim 21, wherein Bar-Cohen further teaches an annular capture region between the first and second expandable members (Figure 2), and wherein the annular capture region is a first annular capture region and the combination would further comprise a second annular capture region between the second and third expandable members.
Regarding claims 27 and 39, the combination of Bar-Cohen and Fiorella as discussed above teaches the medical device of claims 21 and 31, wherein Fiorella further teaches a distal tip extending from a distal portion of the expandable member (Figure 3; 124c).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the combination of Bar-Cohen and Fiorella include a distal tip extending distally from a distal portion of the third expandable member to help push or pull the expandable member through the vascular system to a desired deployment location (Fiorella; [¶ 0026]).
Regarding claims 28-30 and 40, the combination of Bar-Cohen and Fiorella as discussed above teaches the medical device of claims 21 and 31, wherein Bar-Cohen further teaches the first and second expandable members being spaced apart from one another along a longitudinal axis of the medical device (Figure 8; 88), and wherein the second and third expandable members would also be spaced apart from one another along a longitudinal axis of the medical device.
Regarding claims 37 and 38, the combination of Bar-Cohen and Fiorella as discussed above teaches the medical device of claim and 31, wherein Fiorella further teaches that the mesh may have an operating length of about 5-60 mm and may have an expanded diameter of about 5 mm ([¶ 0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the operating length of the mesh of Bar-Cohen and Fiorella combination be about 5-60 mm, which falls in the range of about 0.5 mm to about 70 mm and to have a diameter of about 5 mm, which falls within the range of about 0.5-60 mm as in Fiorella to allow the mesh to be utilized in an intracranial application (Fiorella; [¶ 0044]).
Regarding claim 43, Bar-Cohen teaches a medical device (Figure 7; 84, the medical device is fully capable of removing clot material from a blood vessel lumen because it forms net-like expandable members which allow clot material to be captured inside the expandable members for removal), comprising: an elongated shaft (outer elongate shaft through which the member 98 extends and which is coupled to the proximal end of the proximal expander 88, Fig. 7) having a proximal portion and a distal portion; an elongated member (98, Fig. 7) slidably disposed within the elongated shaft and having a distal end portion configured to be intravascularly delivered to a treatment site within a blood vessel at or near clot material (Figure 1; 42); a first expandable member (Figure 8; 88, distal expander) formed of a mesh defining a plurality of first openings and having an expanded configuration that defines a first interior region in fluid communication with the first openings, wherein a distal end portion of the first expandable member is coupled to the distal portion of the elongated member via a first attachment (Figure 1; 58); a second/proximal expandable member formed of a mesh defining a plurality of second openings and having an expanded configuration that defines a second interior region in fluid communication with the second openings (Figure 8; 88, proximal expander), wherein a distal portion of the second expandable member is coupled to the proximal end portion of the first expandable member via a second attachment (Figure 8; 102), wherein the first and second interior regions are separate from one another, wherein the first and second expandable members are capable of capturing at least a portion of clot material at the treatment site given the meshes, wherein the distal portion of the elongated shaft is affixed to the first expandable member, and wherein the distal portion of the elongated shaft is coupled to the proximal end portion of the proximal expanded member (Fig.7-10).
Although Bar-Cohen does not specifically show an embodiment having a third expandable member, Bar-Cohen teaches that the dilation means may comprise a pair or a series of expanders (Column 2, Lines 33-44), and further teaches the dilation means may be comprised of at least one, but preferably a pair or more flexible screen sleeves (Column 5, Lines 52-68).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the device include a third expandable member as an additional expander in the series, wherein a person having ordinary skill in the art would understand to incorporate said third expandable member in the same manner as the other two expandable members, being formed of a third mesh defining a plurality of third openings and having an expanded configuration that defines a third interior region in fluid communication with the third opening, wherein the third expandable member is also separate and configured to capture at least a portion of the clot material at the treatment site, and wherein adding said third expandable member would also result in the third expandable member being coupled to a distal end portion of the second expandable member via a second attachment, and wherein the distal portion of the elongated member would then be coupled to the third expandable member given it would be the distal most expandable member.
Bar-Cohen does not specifically teach the meshes of the expandable members being laser-cut or the expanded configurations being preformed; and wherein each of the first, second , and third expandable members comprises a superelastic and/or shape memory material.
Fiorella teaches, in the same field of endeavor (medical device having expandable member), a medical device having an expandable member for engaging a vascular occlusion made of shape memory material, wherein said expandable member may be formed from laser-cutting and may include a preformed expanded configuration ([¶ 0022-0023]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to have each of the first, second, and third expandable members be made of shape memory material, be laser-cut, and to have preformed expanded configurations as in Fiorella to provide for meshes that have sufficient flexibility for tracking through a possibly tortuous vascular system of an individual (Fiorella; [¶ 0023]) and facilitate/assist the expansion of the expandable members.  In the modified medical device, when the first, second, and third expandable members are in the preformed expanded configuration, proximal movement of the elongate member relative to the elongate shaft or distal movement of the elongate shaft relative to the elongate member (e.g. by pulling the inner tube 98 proximally) is fully capable to cause the first, second, and third expandable members to further expand into a second expanded configuration in which the first, second, and third expandable members each has an outer perimeter that is larger than in the preformed expanded configuration in the same way as the medical device of the instant application because the first expandable member is coupled to the distal end portion of the elongated shaft via a first attachment, the proximal end portion of the second expandable member is coupled to the distal end portion of the first expandable member via a second attachment; and the proximal end portion of the third expandable member is coupled to the distal end portion of the second expandable member via a third attachment.
Response to Arguments
Applicant's arguments filed 04/06/2022 on claims 21, 23-31, and 33-42 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claim(s) 43 have been considered but are moot in view of new ground(s) of rejection.
In response to the argument(s) on pages 8-10 of the remarks filed on 04/06/2022, the limitation “wherein, when the first, second, and third expandable members are in the preformed expanded configuration, proximal movement of the elongate member relative to the elongate shaft or distal movement of the elongate shaft relative to the elongate member causes the first, second, and third expandable members to further expand into a second expanded configuration in which the first, second, and third expandable members each has an outer perimeter that is larger than in the preformed expanded configuration” in claim 43 does not have sufficient support in the original disclosure and is considered as new matter.  Claim 43 is directed to the embodiment shown in Fig. 6 by at least reciting the second attachment and third attachment.   Figure 6 shows the expanded configuration of the medical device.  The disclosure is silent on that each of the first, second and third expandable members can be further expanded into a second expanded configuration in which the first, second, and third expandable members each has an outer perimeter that is larger than in the preformed expanded configuration.  Furthermore, it is unclear how the second expandable member (e.g. 527, Fig. 6) and third expandable member (e.g. 528, Fig. 6) have an outer perimeter that is larger than in the second expanded configuration than in the preformed expanded configuration when the ends of the second and third expandable members are attached or restricted to the elongate member (524, Fig. 6) via attachments 558, 556, and 534.  The claimed embodiment (Fig. 6) is different than the embodiments shown in Figs. 1-5 in a way at least both the proximal and distal ends of each of 527 and 528 are attached to the attachments 558, 560, and 534; whereas there are only attachments at the proximal end of the proximal expandable member and the distal end of the distal expandable members (such as Fig. 4B) and the other ends of the expandable members are not coupled/restricted to an attachment .  The proximal and distal ends of each of 527 and 528 are attached/restricted to the attachments 558, 560, and 534.  Although the specification describes that in some embodiments that the “the shape of the first expandable member 526, second expandable member 527 and third expandable member 528 can be further changed by pulling the elongate member 524 proximally and holding the tubular member 522 stationary, or moving the tubular member 522 distally and holding the elongate member stationary, or moving the elongate member 524 proximally while moving the tubular member 522 distally” as described above for previous embodiments in Para. [0098] but it would not be the embodiment shown in Fig. 6, with both the proximal and distal ends of each of 527 and 528 are attached or constricted to the attachments 558, 560, and 534, to allow the first, second, and third expandable members to further expand into a second expanded configuration in which the first, second, and third expandable members each has an outer perimeter that is larger than in the preformed expanded configuration.  When the elongate member 524 is pulled proximally to pull the second expandable member (e.g. 527, Fig. 6) and third expandable member (e.g. 528, Fig. 6) into the elongate shaft/tubular member 522, the second expandable member (e.g. 527, Fig. 6) and third expandable member (e.g. 528, Fig. 6) would be collapsed (smaller sizer/outer perimeter instead of larger outer perimeter) by being pulled into the elongate shaft/tubular member 522.
In response to the argument(s) on pages 10-13 of remarks filed on 04/06/2022, Bar-Cohen does not specifically teach the meshes of the expandable members being laser-cut or the expanded configurations being preformed; and wherein each of the first, second , and third expandable members comprises a superelastic and/or shape memory material.
Fiorella teaches, in the same field of endeavor (medical device having expandable member), a medical device having an expandable member for engaging a vascular occlusion made of shape memory material, wherein said expandable member may be formed from laser-cutting and may include a preformed expanded configuration ([¶ 0022-0023]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to have each of the first, second, and third expandable members be made of shape memory material, be laser-cut, and to have preformed expanded configurations as in Fiorella to provide for meshes that have sufficient flexibility for tracking through a possibly tortuous vascular system of an individual (Fiorella; [¶ 0023]) and facilitate/assist the expansion of the expandable members.
Fiorella discloses that the expander can be formed of shape-memory alloy or partially formed of shape-memory material (Fiorella, Paras. [0046] and [0023]). Fiorella further discloses that, alternatively or additionally, the expander can be manually expanded in a known manner (Fiorella, Para. [0046]). Because of capability of the manual expansion on the expanders, the modified medical device of Bar-Cohen in view of Fiorella would still allow the user to precisely control the expansion of the expanders. Therefore, the modification of Bar-Cohen in view of Fiorella would not render Bar-Cohen's expanders unsatisfactory for their intended purpose.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771